 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of



                                     UNITED STATES DISTRICT COU
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT I
                                      V.                                     (For Offenses Committed On or After November 1, 987)


                     Jose Juan Sanchez-Acosta                                Case Number: 19-cr-01265-WVG

                                                                             Adam F. Doyle
                                                                             Defendant's Attorney


REGISTRATION NO. 83837298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Superseding Information
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325(a)(l)                      Improper Attempted Entry by an Alien (Misdemeanor)                          ls

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 IZl Count(s) 1 of underlying Information is                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  120 Days


   IZl Assessment: $10 WAIVED        IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 IZl The court makes the following recommendations to the Bureau of Prisons: Defendant be housed in the
Victorville, CA area.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          January 16, 2020
                                                                          Date of Imposition of Sentence


                                                                          (JJ~
                                                                          HONORABLE WILLIAM V. GALLO
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                  19-CR-1265-WVG
